DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Species 9, figures 64-78, claims 1-20 in paper dated 02/08/21, is acknowledged.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 10,746,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 10,746,329 is not disclosed a three-phase electrical connector securing apparatus for securing a three-phase electrical connector to another three-phase electrical connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the U.S. Patent No. 10,746,329 to have a three-phase electrical connector securing apparatus for securing .

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampson (5,525,073).
Regarding claim 1, Sampson, figures 1-4 show a three-phase electrical connector securing apparatus for securing a three-phase electrical connector to another three-phase electrical connector (coaxial connector, column 2, lines 11-15), the apparatus comprising:
a.    a shell defining a primary cavity (12a and 12b, figure 1) therein, the shell further comprising a first shell member (10a) and a second shell member (10b) wherein the first shell member is hingedly attached to the second shell member and wherein the shell can be situated in an open configuration or a closed configuration; and
b.    an appendage (24 and 26, figure 3) extending from the first shell member wherein at least part of the appendage extends through a shell member hole (between 28 and 30, figure 3) in the second shell member when the shell is situated in the closed configuration (figure 4), and wherein the appendage includes an appendage aperture .
7.	Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solon (8,408,929).
Regarding claim 1, Solon, figures 1-4 and 6-7 show a three-phase electrical connector securing apparatus for securing a three-phase electrical connector (61, figure 6) to another three-phase electrical connector (62, figure 6), the apparatus comprising:
a.    a shell (10, figure 2) defining a primary cavity (15, figure 2) therein, the shell further comprising a first shell member and a second shell member wherein the first shell member is hingedly attached to the second shell member and wherein the shell can be situated in an open configuration or a closed configuration; and
b.    an appendage (47, figure 2) extending from the first shell member wherein at least part of the appendage extends through a shell member hole (48, figure 2) in the second shell member when the shell is situated in the closed configuration (figure 7), and wherein the appendage includes an appendage aperture (a hook of 47, figure 2) which can be used to secure the three-phase electrical connector securing apparatus in the closed configuration.
Regarding claim 4, figure 4 shows the primary cavity narrows along a first end of the shell and wherein the primary cavity narrows along a second end of the shell, thereby preventing any electrical connectors located inside the shell from escaping the primary cavity when the shell is situated in the closed configuration.
 a first shell aperture along a first end of the three-phase electrical connector securing apparatus and a second shell aperture along a second end of the three-phase electrical connector securing apparatus and wherein the primary cavity is configured for holding together a first three-phase electrical connector attached to a first three-phase electrical cord and a second three-phase electrical connector attached to a second three-phase electrical cord in a manner wherein, if present, (a) the first three phase electrical cord would extend out the first shell aperture, (b) the second three-phase electrical cord would extend out the second shell aperture, and (c) electricity would be able to flow from the first three-phase electrical cord to the second three phase electrical cord.
8.	Claims 8-9, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon (3,999,825).
Regarding claim 8, Cannon, figures 1 and 2 show a three-phase electrical connector securing apparatus for securing a three-phase electrical connector to another three-phase electrical connector, the apparatus comprising:
a.    a shell defining a primary cavity therein, the shell further comprising a first shell member (26, figure 1) and a second shell member (27) wherein the first shell member is hingedly attached to the second shell member and wherein the shell can be situated in an open configuration or a closed configuration; 
b.    a first flexible insert inserted (42) into a first channel (43) inside the first shell member proximate to a first end of the shell and a second flexible insert (another 
c.    a third flexible insert (another 42) inserted into a third channel (43) inside the second shell member proximate to a first end of the shell and a fourth flexible insert (another 42)  inserted into a fourth channel (44) inside the second shell member proximate to a second end of the shell.
Regarding claim 9, figure 2 shows the first flexible insert further comprises a first flexible insert rib (pointed at 42, figure 2) biased away from a first flexible insert base (other side of 42, figure 2), the second flexible insert further comprises a second flexible insert rib biased away from a second flexible insert base, the third flexible insert further comprises a third flexible insert rib biased away from a third flexible insert base, and the fourth flexible insert further comprises a fourth insert rib biased away from a fourth flexible insert base.
Regarding claims 12 and 19, an appendage (32, figure 1) extending from the first shell member wherein at least part of the appendage extends through a shell member hole (30, figure 1) in the second shell member when the shell is situated in the closed configuration, and wherein the appendage includes an appendage aperture (39, figure 1) which can be used to secure the three-phase electrical connector securing apparatus in the closed configuration (figure 2).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (4,826,215) in view of Solon (8,408,929).
Regarding claim 1, Sullivan, figure 2 shows a three-phase electrical connector securing apparatus, the apparatus comprising:
a.    a shell defining a primary cavity (41 and 42) therein, the shell further comprising a first shell member and a second shell member wherein the first shell member is hingedly attached to the second shell member and wherein the shell can be situated in an open configuration or a closed configuration; and
b.    an appendage (16) extending from the first shell member wherein at least part of the appendage extends through a shell member hole (21) in the second shell member when the shell is situated in the closed configuration, and wherein the appendage includes an appendage aperture (17) which can be used to secure the three-phase electrical connector securing apparatus in the closed configuration.
Sullivan discloses the claimed invention as described above except for a three-phase electrical connector securing apparatus for securing a three-phase electrical connector to another three-phase electrical connector.
a three-phase electrical connector securing apparatus (10) for securing a three-phase electrical connector (61) to another three-phase electrical connector (62).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sullivan to have a three-phase electrical connector securing apparatus for securing a three-phase electrical connector to another three-phase electrical connector, as taught by Solon, in order to electrical connect the connectors together.
Regarding claim 6, it is noted that Solon, figure 6 shows a method of locking two three-phase electrical connectors together inside an electrical connector securing apparatus, the method comprising:
a.    attaching a first electrical connector (61) to a second electrical connector (62) to form combined electrical connectors;
b.    placing the combined electrical connectors into the three-phase electrical connector securing apparatus of claim 1; and
c.    closing the shell to a closed configuration.
Regarding claim 7, Sullivan, figure 3 shows inserting a pivoted hook of a padlock (43) through the appendage aperture and locking the padlock, thereby locking the combined electrical connectors together inside the shell.
11.	Claims 8-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons (4,652,023) in view of Solon (8,408,929).

a.    a shell defining a primary cavity therein, the shell further comprising a first shell member (10) and a second shell member (12) wherein the shell can be situated in an open configuration or a closed configuration; 
b.    a first flexible insert inserted (46) into a first channel (44) inside the first shell member proximate to a first end of the shell and a second flexible insert (another 46) inserted into a second channel (44) inside the first shell member proximate to a second end of the shell; and
c.    a third flexible insert (another 46) inserted into a third channel (44) inside the second shell member proximate to a first end of the shell and a fourth flexible insert (another 46)  inserted into a fourth channel (44) inside the second shell member proximate to a second end of the shell.
Timmons discloses the claimed invention as described above except for a three-phase electrical connector securing apparatus for securing a three-phase electrical connector to another three-phase electrical connector, and the first shell member is hingedly attached to the second shell member.
Solon, figure 6 shows a three-phase electrical connector securing apparatus (10) for securing a three-phase electrical connector (61) to another three-phase electrical connector (62).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Timmons to have a three-phase electrical connector securing apparatus for securing a three-phase electrical connector to another 
Solon, figure 2 shows a first shell member is hingedly attached to a second shell member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Timmons to have the first shell member is hingedly attached to the second shell member, as taught by Solon, in order to have more security between the first and second shell members.
Regarding claim 9, Timmons, figure 1 shows the first flexible insert further comprises a first flexible insert rib (41) biased away from a first flexible insert base (46), the second flexible insert further comprises a second flexible insert rib (38) biased away from a second flexible insert base (another 46), the third flexible insert further comprises a third flexible insert rib (36) biased away from a third flexible insert base (another 46), and the fourth flexible insert further comprises a fourth insert rib (38) biased away from a fourth flexible insert base (another 46).
Regarding claim 10, Timmons discloses
a.    a first shell member slot (a lot next to 22, figure 4) between the first flexible insert and a first shell member rim (22, figure 7) along the first end of the shell; and
b.    a second shell member slot between the third flexible insert and a second shell member rim along the first end of the shell (similar at other shell)
Regarding claim 11, Timmons, figure 1 shows a safety disk (36 and 41) located in the first shell member slot and the second shell member slot.

a.    the first flexible insert base further comprising a first flexible insert base lip (another 41 of other side, figure 1);
b.    the third flexible insert base further comprising a third flexible insert base lip (36 of other side, figure 1);
c.    a first shell member slot (an inner slot next to 22, figure 4) between the first flexible insert and a first shell member rim (22, figure 7) along the first end of the shell wherein space for the first shell member slot is created by the first flexible insert base lip; and
 	d.    a second shell member slot between the third flexible insert and a second shell member rim along the first end of the shell wherein space for the second shell member slot is created by the third flexible insert base lip (similar to the other shell).
12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (3,999,825) in view of Sullivan (4,826,215).
Regarding claim 20, Cannon discloses the claimed invention as described above except for a pivoted hook of a padlock through the appendage aperture and locking the padlock, thereby locking the combined electrical connectors together inside the shell.
Sullivan, figures 2- 3 show a pivoted hook of a padlock (43, figure 3) through the appendage aperture (17, figure 2) and locking the padlock, thereby locking the .

Allowable Subject Matter
13.	Claims 2-3, 15-16 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        02/19/21.